DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on March 7, 2022, has been received and made of record. In response to the Non-Final Office Action dated December 6, 2021, the title and claims 1 and 4 have been amended, claims 2 and 10 have been cancelled, and claim 15 has been newly added.

Response to Arguments
In response to Applicant’s amended drawings, amended figures 1 and 2 are now properly designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Further, the filter film layer, mounting groove and image processing module are now shown.  Therefore, the objections to the drawings are withdrawn.
Regarding the objection to the title, Applicant has amended the title.  However, the newly amended title is not found to be less clearly indicative of the invention to which the claims are directed (by way of language cancellation).  Therefore, the outstanding objection to the title is maintained.
Regarding the 35 U.S.C. 112(b) rejection to claim 6, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112(b) rejection of claim 6 is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection to claim 10, Applicant has cancelled the claim.  Therefore, the outstanding 35 U.S.C. 112(b) rejection of claim 10 is withdrawn.
Regarding the 35 U.S.C. 102 rejection to claims 1-4 and 6-11, Applicant argues “the LCD panel 104 (corresponding to the display surface of the display module) and the image sensor 204 (corresponding to the photoelectric sensor) do not overlap each other in the direction perpendicular to the display surface.” (Remarks, p. 13).  The Examiner respectfully disagrees with Applicant’s argument. 
As clearly provided in the rejection, “the claim does not limit the metes and bounds of what may be interpreted as the “display module”, the display module is interpreted to be the area of the front face not including the camera lens 106” (Non-Final Office Action, p. 8, lines 2-4).  Claim 1, as amended, now recites: 
wherein the display device comprises a display module, the display module has a display surface, and the lighting lens does not overlap the display module in a direction perpendicular to the display surface; and the photoelectric sensor at least partially overlaps the display surface of the display module in the direction perpendicular to the display surface. (the underlined portion notes the distinction from previous claim 2).
Based on the broad presentation of the claims, which have not been further amended to define the metes and bounds of what can be interpreted as the broad label of “display module,” or even what can be interpreted as its “display surface,” what constitutes the display module and its display surface, being mere labels with minimal structural recitation defining them, can be interpreted to be the area of the front face not including the camera lens (e.g., see fig. 1A, the display surface can be the area of the front face not including camera lens 106, as this constitutes a structural surface).  In light of the above, the lighting lens 106 does not overlap “the display surface” of the display module of Kwong in a direction perpendicular to the display surface (e.g., see figs. 1A and 2A).  Further, the photoelectric sensor 204 of Kwong at least partially overlaps the display surface of the display module in the direction perpendicular to the display surface (e.g., see fig. 2A, in which the image sensor is not in line with the area of the camera lens 106 and therefore is overlapped by the display surface of the display module.  Given the claims as currently recited and the above response, the Examiner stands behind the rejections.
In response to Applicant’s argument as to how broadly recited labels “should correspond” (Remarks, p. 13), it is noted that the features upon which applicant relies (i.e., an LCD panel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues “Kwong also cannot obtain the technical effect…” (Remarks, p. 14).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  It is noted that a structural difference between the invention as claimed and the prior art patentably distinguishes the invention as claimed from the prior art.
	Regarding the 35 U.S.C. 103 rejection of 5 and 14, Applicant repeats arguments as they relate to amended claim 1 and is not found to address the teachings for which the secondary references were introduced (see Remarks, pp. 14-18).  In light of this, please see the response to arguments as they relate to the 102 rejection, supra.
	Regarding objected to claims 12 and 13, in light of the 35 U.S.C. 112(b) rejection to claim 11, infra, the objection is now withdrawn as the claims are under rejection based upon their dependence from claim 11.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image processing module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-15, claim 11, from which claims 12-15 depend and inherit all limitations therefrom, recites “[a] display device comprising: a display module and the camera module according to claim 1,…”  Claim 11 goes on to recite limitations relating to the “[a] display module” of the “[a] display device” recited in line 1 of claim 11, including to “a display surface.” Dependent claims 12, 13 and 15 recites limitations, directly or through dependence, related to “the display device” and/or “the display module.”  
However, independent claim 1, from which claim 11 depends and inherits all limitations therefrom, also and already recites and establishes “A camera module mounted in a display device” as well as limitations relating to “a display module” and “a display surface”.  It is unclear if a new display device, a display module and a display surface are recited in claim 11 or if the previously introduced display device, a display module and a display surface recited in claim 1 are being referenced and consist of the only instances.  Further confusion is created by the preambles of claim 1 and claim 11, in that claim 1 is directed to “A camera module in a display device”, and claim 11 is directed to “A display device… comprising the camera module according to claim 1”.  It is unclear to what utility device the claims are directed, a camera module or a display device, particularly given the dependence of claim 11 from claim 1.  One skilled in the art, upon reading the claims as currently recited would not be on fair notice regarding the metes and bounds of the claims.  
In light of the above, claims 11-15 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2009/0002797 to Kwong et al. (hereinafter “Kwong”).
	Regarding claim 1, Kwong teaches a camera module mounted in a display device (e.g., figs. 1A-2A), comprising a lighting lens configured to collect light (e.g., figs. 1A and 2A, element 106; [0017], [0021]), a photoelectric sensor configured to convert the light collected by the lighting lens into a corresponding electrical signal (e.g., fig. 2A, element 204; [0021]), and a reflector arranged to be capable of reflecting the light from the lighting lens towards the photoelectric sensor (e.g., fig. 2A, element 124; [0023]), wherein the display device comprises a display module, the display module has a display surface (e.g., figs. 1A and 2A), and the lighting lens does not overlap the display module in a direction perpendicular to the display surface (e.g., figs. 1A and 2A; as the claim does not limit the metes and bounds of what may be interpreted as the “display module”, the display module is interpreted to be the area of the front face not including the camera lens 106), and the photoelectric sensor at least partially overlaps the display surface of the display module in the direction perpendicular to the display surface (e.g., figs. 1A and 2A).  
Regarding claim 3, Kwong teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein a direction of the light reflected from the reflector to the photoelectric sensor is perpendicular to a light receiving surface of the photoelectric sensor (e.g., fig. 2A, see light path 220).  
Regarding claim 4, Kwong teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the camera module further comprising a filter disposed between the lighting lens and the photoelectric sensor for filtering out the light in a particular wavelength band ([0023], “The mirror front surface 206 may be composed of or coated with at least partially reflective material so as to reflect at least a portion of incoming light.”) 
Regarding claim 6, Kwong teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the filter comprises a filter film layer disposed on a light receiving surface of the 10photoelectric sensor or disposed on a reflecting surface of the reflector ([0023], “The mirror front surface 206 may be composed of or coated with at least partially reflective material so as to reflect at least a portion of incoming light.”) 
Regarding claim 7, Kwong teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein a reflecting surface of the reflector is a mirror surface (e.g., [0023]) or a prism surface.  
Regarding claim 8, Kwong teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the lighting lens comprises a single lens (e.g., fig. 2A, element 106) or a plurality of lenses arranged coaxially.  
Regarding claim 9, Kwong teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the camera module further comprising a circuit board electrically connected to the photoelectric sensor for transmitting the electrical signal converted by the photoelectric sensor to an image processing module ([0021], The image sensor 204 may be optionally positioned on a camera printed circuit board (PCB) 202 that provides for operation and control of the image sensor 204, including capturing, processing, and storing images). 
Regarding claim 11, Kwong teaches a display device comprising a display module and the camera module according to any one of claim 1 (see the 35 U.S.C. 102 rejection of claim 1 and the 35 U.S.C. 112(b) rejection of claim 11, supra), wherein the display module has a display surface (e.g., figs. 1A and 2A; as the claim does not limit the metes and bounds of what may be interpreted as the “display module”, the display module is interpreted to be the area of the front face not including the camera lens 106), the lighting lens of the camera module does not overlap the display surface in a direction perpendicular to the display surface (e.g., figs. 1A and 2A), the photoelectric sensor at least partially overlaps the display module in the direction perpendicular to the display surface (e.g., figs. 1A and 2A), and the photoelectric sensor is located on a side of the display module that faces away from the display surface of the display module (e.g., fig. 2A; the sensor is located on an opposite side of the display surface).  
Regarding claim 15, Kwong teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the photoelectric sensor and the reflector are mounted to a backplane of the display device (e.g., fig. 2A, wherein the label of “backplane of the display device” can be broadly interpreted to an opposite side of the display module or display surface, and wherein the photoelectric sensor and the reflector must be mounted in a manner in which they are connected, as the claim does not require a direct mounting without intervening elements.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong in view of U.S. Patent Publication No. 2013/0201289 to Billerbeck et al. (hereinafter “Billerbeck”).
Regarding claim 5, Kwong teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 4, supra) except for being found by the Examiner to expressly disclose wherein the filter comprises a filter lens disposed between the lighting lens and the reflector.  
Nevertheless, Billerbeck teaches an example of disposing a lens and a filter lens prior to a reflector (e.g., fig. 6; [0021], at least one lens and an optical filter).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have disposed a filter lens as taught by Billerbeck between the lighting lens and the reflector with the camera module as taught by Kwong, replacing the filter of Kwong in claim 4, in order to remove a wavelength prior to image capture while protecting the filter from dirt, damage, etc., due to an internal configuration; regarding the location of the filter in relation to the lighting lens, there are but two options, before and after; the addition of a filter lens also allows for filter replacement during manufacture to create a device that is specifically suited to remove one or more particular frequencies, as desired (in addition to or in lieu of a filter coating). "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong in view of U.S. Patent Publication No. 2018/0316835 to Files et al. (hereinafter “Files”).
Regarding claim 14, Kwong teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 11, supra) except for being found by the Examiner to expressly disclose wherein the number of the camera modules is plural.
Nevertheless, providing multiple camera modules is well-known in the imaging arts.  For example, Files teaches providing two forward facing cameras ([0003]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have provided two camera modules as taught by Files with the display device and camera configuration as taught by Kwong, as a means of providing stereoscopic imaging.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697